Order of the Appellate Term, First Department, entered May 29, 1975, and the judgment of the Civil Court of the City of New York, County of Bronx, entered March 20, 1974, unanimously modified, on the law and on the facts, and a new trial granted to defendants-appellants as against the infant plaintiff Antonio Robles solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff Antonio Robles, by his legal guardian Felicita Rivera, within 20 days of service upon her by the defendants-appellants of a copy of the order entered herein, with notice of entry, serves and files in the office of the clerk of the Civil Court of the City of New York, Bronx County, and in the office of the clerk of the Appellate Term, a written stipulation consenting to reduce the verdict in favor of the infant Antonio Robles, to $175,000 and to the entry of an amended judgment in accordance therewith. If the plaintiff-respondent guardian consents to the reduction, the order of the Appellate Term and the judgment of the Civil Court as so amended and reduced are affirmed, without costs or disbursements. The amount awarded by the jury to the infant plaintiff was excessive and a judgment exceeding the amount indicated is not warranted on this record. Concur—Markewich, J. P., Murphy, Lupiano, Capozzoli and Nunez, JJ.